                  Case 1:19-cv-06943-RA Document 24 Filed 12/20/19 Page 1 of 1


                                              Dealy
                                              Silberstein
                                              & Braverman,LLP
                                               225 Bmadway; Suite HOS
                                               New York. New Ybrk 10007
                                          T: (212) 385 0066 F: (212) :185 2117
                                                  www.dsblawny.com


William]. Dealy il!ll620J2j                                                                                    Maria Louisa Bianco
i\·Iilo Silberstein                                                                                            Amanda E. Maguire
Marc D. Braverman
Laurence J. Lebowitz                                                                                           Jack Weinberg
                                                                                                               Albeit J. Soler
                                                                                                                  Of Counsel




                                                                December 19, 2019--- .-::.:-:.:::.. ; ·•; ;.;-=··==-~=-=====:;,
        VIAECF                                                                  I l:SUC-SDNY
                                                                                       I
        Judge Ronnie Abrams
                                                                                       I   DOCL1l\lENT
        United States District Court
        Southern District of New York
                                                                                      I
                                                                                      I
                                                                                           ELECTRONICALLY FILED
                                                                                           DOC#:
        40 Foley Square, Room 1506                                                    :I   ll \ l E F-1L-E-D:--:)~r-,-/_d'_O,-/[-4-=
        New York, NY 10007
                                                                                      ._--:-::::-.= •· ··---           I       • ----- ••• __   _J
                               Re:     Charles Ganske v. Louise Daphne Mensch
                                       SONY Case No.19-CV-6943

        Dear Judge Abrams:

                This firm represents Charles Ganske, (the "Plaintiff') in the referenced matter. I write to
        request an extension of time through and including January 3, 2020 to file Plaintiffs
        memorandum in opposition to Defendant's motion to dismiss. Plaintiffs response is currently
        due on December 24, 2019. This is Plaintiffs first request for an extension of time. We have
        conferred with Defendant's counsel, Farrell Miller, and he has consented to the requested
        extension. The parties also discussed the date by which Defendant will file her reply to
        Plaintiffs opposition and have agreed that any reply will be filed on or before January 24, 2020.

                                                                Respectfully Submitted,

                                                                Is Milo Silberstein

                                                                Milo Silberstein
        MS/mlb
                                                   Application granted.          ,,
        cc: All counsel via ECF                                                  "i
                                                   SO ORDERED.

                                                                                 !~--
                                                                          Ronnie Abrams, U.S.D.J.
                                                                          December 20, 2019
